Citation Nr: 0732436	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the spine with L5-S1 spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In a January 2007 decision and remand, the Board referred the 
issue of entitlement to service connection for tinnitus to 
the RO for appropriate action.  In a June 2007 RO deferred 
rating decision, the RO indicated that further action on this 
issue was pending.  The matter is therefore again referred to 
the RO.

This case was the subject of an April 2006 hearing before the 
undersigned Veterans Law Judge.  The issue on appeal was 
remanded to the RO in January 2007. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the Board remanded the issue on appeal for, 
among other actions, a VA medical opinion as to whether any 
current back disability was etiologically related to service, 
including whether any current back disability pre-existed 
service, and if so, whether that disability increased in 
severity beyond natural progression of the disease during 
service.  The May 2007 reviewing physician's opinion is not 
sufficiently clear for purposes of adjudicating the issue on 
appeal.  On the critical matters on appeal, the examiner 
opined 1) "It is at least as likely as not that there was 
any permanent increase in severity of the veteran's pre-
military back disability during service that was beyond 
natural progression of the disability," and "non service 
connected back condition, but possible aggravation in the 
service, which did not require treatment, was confirmed by 
letters of Dr. Olsewskin [sic] in 2004 and 2005."  This was 
the VA examiner's second handling of this case without 
providing an adequate medical opinion.   

Additionally, after the receipt of additional records from 
the Social Security Administration (SSA) in January 2007, the 
Board finds that this case is more medically complex than was 
reflected by the record at the time of the Board's January 
2007 remand.  The veteran's SSA records reflect that he had a 
significant on-the-job back injury in December 1988, after 16 
years of employment as a corrections officer, when, as 
related by a February 1992 report from A. G. Zale, M.D., "He 
was in a van, on jail property, when the doors flew open and 
he was thrown out of the vehicle.  He went head first, 
flipped over and hit his back when he landed on a dirt 
road."  He was found to be totally disabled due to back 
disability, effective December 5, 1988, the date of the work-
related injury, by the Social Security Administration.  
Initial records of treatment after the injury, in January 
1989, from Neil J. Corbelli, M.D., state that "[h]is past 
medical history is unremarkable for any back complaints."  
The Board does acknowledge, however, the January 1989 
statement by Dr. Cobelli, after reviewing X-rays, that 
"[t]here are sclerotic changes with decreased joint space, 
and this is obviously not an acute problem, but his injury 
may well have exacerbated his underlying condition here."

In light of the foregoing, the Board finds that the veteran 
should undergo a new VA examination with a physician 
(preferably an orthopedist) other than the one who conducted 
his December 2003 VA compensation general medical 
examination.  The examining physician should seek to obtain 
an accurate medical history from the claims file and from the 
veteran, clearly diagnose all aspects of the veteran's 
current back disability, and provide a well-supported opinion 
as to whether any such disability is etiologically related to 
service.

The Board further notes that although the veteran has 
submitted opinions supporting his claim from John M. 
Olsewski, M.D., these opinions do not reflect knowledge of 
the veteran's work-related injury in December 1988.  Also, 
the veteran has provided limited records from Dr. Olsewski, 
but in a January 2007 statement, the veteran has indicated 
that he receives ongoing treatment with Dr. Olsewski.  The 
full treatment records of the veteran from Dr. Olsewski, an 
orthopedic surgeon, should be sought and obtained.

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any appropriate 
releases, obtain all records of treatment 
of the veteran from John M. Olsewski, M.D.  
The veteran should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records on 
his own and submit them to the RO.

2.  In connection with the Board's prior 
remand, the RO updated the claims file 
with VA medical records of ongoing 
treatment dated through March 1, 2007.  

Accordingly, obtain continuing records of 
treatment of the veteran, dated from March 
2, 2007, forward, from the Bronx, New 
York, VA Medical Center (see veteran's 
statement dated in January 2007).

3.   Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination, preferably with 
an orthopedist, for the purpose of 
determining whether it is at least as 
likely as not (i.e., whether there is a 50 
percent or greater probability) that his 
current low back disability began during 
service or is related to some incident of 
service.  The RO should send the claims 
files to the examiner for review, and the 
examiner should indicate that the claims 
file was reviewed.

The examiner should obtain a detailed 
history from the veteran and from the 
claims files, including records received 
from the Social Security Administration 
reflecting a work-related injury in 
December 1988, with initial treatment by 
Neil J. Cobelli, M.D., in January 1989, 
and reevaluation in February 1992 by A.G. 
Zale, M.D.  The examiner should also 
review the available service medical 
records, and the medical opinions and 
medical records of John M. Olsewski, M.D.  

The examiner is advised that the veteran 
has stated that he had no back complaints 
or injury prior to service, and was never 
treated for back problems prior to 
service.  See, for example, April 7, 
2006, Board Hearing Transcript, page 10.

If the veteran's low back disability is 
comprised of separate back pathologies, 
the examiner should provide a diagnosis of 
each condition, e.g., degenerative disc 
disease, a herniated nucleus pulposus, 
spondylolisthesis, etc.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any aspect of the veteran's 
current disability existed prior to 
active service.  The examiner should 
provide a rationale for each aspect of 
the veteran's current disability that he 
finds existed prior to service.  

In particular, the Board is interested in 
whether, taking into account the 
veteran's full medical history (including 
post-service injuries), it is at least as 
likely as not that his spondylolisthesis, 
residuals of a compression fracture at L1 
(see April 1, 2004, treatment record from 
John M. Olsewski, M.D.), degenerative 
changes of the lumbar spine, or 
degenerative disc disease existed prior 
to service.

In so doing, the examiner should express 
an opinion as to whether he agrees with 
the April 1, 2004, statement of Dr. 
Olsewski that the veteran's 
spondylolisthesis "undoubtedly came 
about during his teenage years as a 
result of a non-union of a stress 
fracture."

If the examiner finds that any currently 
diagnosed condition at least as likely as 
not existed prior to service, the 
examiner should opine, for each such 
condition, whether that condition was at 
least as likely as not aggravated 
(chronic worsening of underlying 
condition beyond natural progression as 
opposed to temporary flare-up of 
symptoms) during service. 

For each current condition that the 
examiner finds did not pre-exist service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the condition began during 
service or is related to some incident of 
service.

All clinical tests indicated must be 
performed.  The rationale for all 
reported opinions must be set forth in 
detail.

4.  After completion of the above 
requested development, the issue on 
appeal must be readjudicated by the RO.  
If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
June 2007 Supplemental Statement of the 
Case.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



